Citation Nr: 0324827	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  95-36 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability, characterized as blindness of both eyes.  

2.  Entitlement to a compensable initial disability rating 
for residuals of a fracture of the distal phalanx of the 
fourth finger of the left hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his brother




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In July 1997, the Board remanded the case to the RO for 
additional development.  Thereafter, in a March 2000 
decision, in pertinent part, the Board denied entitlement to 
a compensable rating for the service-connected fourth finger 
disability.  The veteran appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  By order in 
February 2001, the Court vacated the March 2000 Board 
decision and remanded the matter to the Board.  In March 
2002, the Board remanded the case to the RO for additional 
development. 

In a July 2002 decision, the Board again denied entitlement 
to a compensable rating for the service-connected fourth 
finger disability.  It deferred action on the service 
connection claim pending additional development by the Board.  
The veteran appealed the Board decision to the Court.  
Pursuant to a joint motion from the parties, in a March 2003 
Order, the Court vacated the Board decision with respect to 
the increased rating issue and remanded the matter for 
additional action.  By letter dated in May 2003, the Board 
advised the veteran and his representative that there was 
additional time in which to supplement the evidence and 
argument before the Board.  No response was received.  The 
case is now ready for consideration.    




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), enacted during the 
course of this appeal, expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id.   

As discussed in the joint motion for remand to the Court, 
review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The regulatory provision 
that permitted the Board to provide such notice, 38 C.F.R. § 
19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit (Court of Appeals).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Therefore, a remand to the 
RO is required in order to correct this deficiency.

In addition, as discussed in the July 2002 Board decision, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook development on the issue of 
service connection for bilateral eye disability.  
Specifically, additional VA medical records were requested, 
but not secured.  Following completion of development but 
before the case came before the Board for final appellate 
review, the Court of Appeals invalidated 38 C.F.R. § 
19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002).  Disabled American Veterans, supra.  It found that the 
regulation, in conjunction with 38 C.F.R. § 20.1304 (2002), 
allowed the Board to obtain evidence and decide an appeal 
considering that evidence when it was not considered by the 
Agency of Original Jurisdiction (AOJ) and when no waiver of 
AOJ consideration was obtained, which was inconsistent with 
the statute.  Thus, on remand, the additional development 
that is required must be accomplished at the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on the his behalf.  It should 
allow the applicable period of time for 
response.  

2.  The RO should obtain and associate 
with the claims folder the complete 
report of VA ophthalmology examination 
dated in December 1998 and the complete 
addendum to that examination report dated 
in the February 1999 addendum.  

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


